
	
		III
		110th CONGRESS
		2d Session
		S. RES. 534
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Biden (for himself,
			 Mr. Levin, Ms.
			 Stabenow, Mr. Kohl,
			 Mr. Menendez, Mr. Grassley, Mr.
			 Durbin, Mr. Casey, and
			 Mr. Johnson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 1, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the month of May 2008 as
		  National Drug Court Month.
	
	
		Whereas drug courts provide focus and leadership for
			 community-wide partnerships, bringing together public safety and public health
			 professionals in the fight against drug abuse and criminality;
		Whereas 60 percent to 80 percent of drug offenders
			 sentenced to prison and over 40 percent sentenced to probation recidivate, and
			 whereas fewer than 17 percent of drug court graduates recidivate;
		Whereas the results of more than 100 program evaluations
			 and at least 3 experimental studies have yielded evidence that drug courts
			 greatly improve substance abuse treatment outcomes, substantially reduce crime,
			 and produce significant societal benefits;
		Whereas drug courts transform over 120,000 addicts each
			 year in the adult, juvenile, and family court systems into drug-free,
			 productive citizens;
		Whereas judges, prosecutors, defense attorneys, substance
			 abuse treatment and rehabilitation professionals, law enforcement and community
			 supervision personnel, researchers and educators, national and community
			 leaders, and others dedicated to drug courts and similar types of treatment
			 programs are healing families and communities across the country; and
		Whereas the drug court movement has grown from the 12
			 original drug courts in 1994 to over 2,000 operational drug courts as of
			 December 2007: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of May 2008 as National Drug Court Month;
			(2)encourages the
			 people of the United States and interested groups to observe the month with
			 appropriate ceremonies and activities;
			(3)encourages
			 leaders across the United States to increase the use of drug courts by
			 instituting sustainable drug courts and other treatment-based alternatives to
			 prison in all 3,143 counties in the United States, which serve the vast
			 majority of the highest-need citizens in the justice system; and
			(4)supports the goal
			 of robustly funding the Drug Court Discretionary Grant Program and other
			 treatment-based alternatives to prison in order to expand these critical
			 criminal justice programs.
			
